Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 10, 2020

The Court of Appeals hereby passes the following order:

A20A1148. NATHANIEL PAIGE v. THE STATE.

      On March 19, 2013, Nathaniel Paige pled guilty to involuntary manslaughter,
aggravated assault, and possession of a firearm during the commission of a felony.
On October 21, 2019, Paige filed a document labeled a Notice of Appeal in which he
challenges his conviction and sentence as void. The trial court transmitted the record
based upon the notice of appeal. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Paige filed a notice of appeal over
six years after sentence was entered. The notice of appeal is thus untimely, and we
lack jurisdiction to consider this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/10/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.